           Case 8:19-cr-00555-GJH Document 40 Filed 08/03/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


UNITED STATES,                                   *

                                                 *
v.                                                          Case No.: GJH-19-555
                                                 *
TERRY A. TUCKER,
                                                 *
       Defendant.
                                                 *
*      *       *      *       *      *       *       *      *      *       *      *        *

                                  MEMORANDUM OPINION

       Defendant Terry A. Tucker is currently detained at the Central Treatment Facility

(“CTF”) pending trial in this case. Pending before the Court is Mr. Tucker’s Second Emergency

Motion for Reconsideration of Bond. ECF No. 30. No hearing is necessary. See Loc. R. 105.6

(D. Md. 2018). For the reasons that follow, Mr. Tucker’s Motion is denied.

I.     BACKGROUND

       On November 20, 2019, a grand jury for the District of Maryland issued an Indictment

charging Mr. Tucker with one count of possession with intent to distribute a controlled

substance, in violation of 21 U.S.C. § 841(a)(1). ECF No. 1. At Mr. Tucker’s initial appearance

on November 21, 2019, ECF No. 4, he was ordered temporarily detained pending a hearing, ECF

No. 7. At the conclusion of the detention hearing on November 25, 2019, Magistrate Judge Day

detained Mr. Tucker pending trial, finding that there was clear and convincing evidence that no

release conditions or combination of release conditions would reasonably assure the safety of the

community. ECF No. 10. Specifically, Magistrate Judge Day found that there was a rebuttable

presumption under 18 U.S.C. § 3142(e)(2) that no condition or combination of conditions would



                                                 1
          Case 8:19-cr-00555-GJH Document 40 Filed 08/03/20 Page 2 of 6



reasonably assure the safety of the community because Mr. Tucker was charged with an offense

for which a maximum term of imprisonment of ten years or more is prescribed under the

Controlled Substances Act, the weight of the evidence against him was strong, he was subject to

a lengthy period of incarceration if convicted, he had a prior criminal history, and he had

participated in criminal activity while on probation, parole, or supervision. Id. On December 9,

2019, Mr. Tucker pleaded not guilty to the one count in the Indictment. ECF No. 15.

       On March 29, 2020, Mr. Tucker filed an Emergency Motion for Reconsideration of Bond

in light of the COVID-19 pandemic, citing his asthma, high blood pressure, and high cholesterol.

ECF No. 24. On April 6, 2020, Judge Day denied Mr. Tucker’s Motion. ECF No. 26. Judge Day

explained that the D.C. Department of Corrections (“DOC”) had taken substantial steps to

mitigate the effects of COVID-19 in its facilities, including CTF; Mr. Tucker had provided no

medical records or other evidence to substantiate his claims that he had medical conditions that

made him more vulnerable to the virus; and Mr. Tucker had not rebutted the presumption in

favor of detention based on danger to the community given that upon executing a search warrant

at his home, law enforcement found a loaded semi-automatic firearm within Mr. Tucker’s reach,

ammunition, and more than 56.9 grams of crack cocaine. Id.

       On June 19, 2020, Mr. Tucker filed the pending Second Emergency Motion for

Reconsideration of Bond, again citing the COVID-19 pandemic. ECF No. 30. The Government

filed a response on July 6, 2020. ECF No. 36. Mr. Tucker did not file a reply.

II.    DISCUSSION

       Mr. Tucker asks the Court to reconsider Judge Day’s denial of his First Emergency

Motion for Reconsideration of Bond given the danger posed by the COVID-19 pandemic to

individuals who are incarcerated, DOC’s failure to control the spread of the pandemic in its



                                                 2
             Case 8:19-cr-00555-GJH Document 40 Filed 08/03/20 Page 3 of 6



facilities, and his high blood pressure, which he contends makes him particularly vulnerable to

the virus.

        The Court does not take lightly the seriousness of the COVID-19 pandemic, nor does it

dispute that the virus poses a serious risk to those both inside and outside of DOC facilities. But

as concerning as the COVID-19 pandemic is, whether to release an individual pending trial still

requires an individualized assessment of the factors identified in the Bail Reform Act, 18 U.S.C.

§ 3142(g). Here, Judge Day carefully conducted this individualized assessment in his denial of

Mr. Tucker’s Emergency Motion. He explained that although the COVID-19 pandemic is a

material issue, the mere presence of the virus in a facility does not translate to the release of a

person accused, particularly in light of DOC’s assurances that it has taken substantial steps to

slow the spread of the virus. ECF No. 26 at 3. 1 Judge Day explained further that Mr. Tucker had

provided no medical records or other evidence to substantiate his claims that he had medical

conditions that made him more vulnerable to the virus or that he had been in contact with any

detainees who had been diagnosed with the virus. Id. Finally, Judge Day explained that the

factors under the Bail Reform Act also balance against pretrial release because Mr. Tucker is

charged with an offense for which a maximum term of imprisonment of ten years or more is

prescribed in the Controlled Substances Act; he was arrested while on pretrial release for another

drug-related offense; upon execution of a search warrant at his residence, law enforcement found

a loaded semi-automatic firearm within Mr. Tucker’s reach, ammunition, and more than 56.9

grams of crack cocaine; he poses a flight risk because he faces meaningful jail time; and he poses

a significant danger to the community because he had access to dangerous weapons and large

amounts of narcotics in the past.


1
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        3
          Case 8:19-cr-00555-GJH Document 40 Filed 08/03/20 Page 4 of 6



       Mr. Tucker’s primary complaint about Judge Day’s analysis is that he relied on DOC’s

assurances that it was controlling the spread of the virus in its facilities, even though the United

States District Court for the District of Columbia subsequently found that those assurances were

inaccurate. See Banks v. Booth, No. 20-849-CKK, ECF No. 49 (D.D.C. Apr. 19, 2020). In Banks,

the court granted in part a Motion for a Temporary Restraining Order based in part on a finding

that there was a likelihood of success on the merits of claims that the conditions of confinement

in DOC facilities violated the right of detainees to due process under the Fourteenth Amendment

and of inmates under the Eighth Amendment by failing to adequately protect their health and

safety. See Banks, No. 20-849-CKK, ECF No. 49 at 22. According to a report submitted to the

Banks court by independent investigators, as of April 19, 2020, DOC had been slow to, and had

failed to, operationalize and enforce social distancing measures; failed to implement contact

tracing when correctional staff tested positive; had been slow to respond to inmates displaying

symptoms of COVID-19, such as fever and coughing; did not properly seal off quarantined

inmates from the general population or require proper use of masks and gloves for those present

in the quarantine unit; and left inmates in isolation for having tested positive without access to

showers or laundry services. Id. at 14–15, 19–21. Based on these findings, the court concluded

that the evidence suggested that DOC acted with deliberate indifference to inmate health and

safety because it was aware of the risks of COVID-19, but “disregarded those risks by failing to

take comprehensive, timely, and proper steps to stem the spread of the virus.” Id. at 22. Although

the court did not order the immediate release or transfer of detainees, it ordered as a first step

certain remedial actions, including that DOC improve the triage process for suspected cases of

COVID-19, provide proper cleaning supplies to each unit in the facility, and implement social

distancing measures. Id. at 27–28, 30.



                                                  4
          Case 8:19-cr-00555-GJH Document 40 Filed 08/03/20 Page 5 of 6



       It appears that the steps DOC has taken in light of the Banks decision have been

successful because the Government reports that there are currently no positive COVID-19 cases

at DOC facilities as of July 6, 2020. See ECF No. 36 at 7. Mr. Tucker has not responded to this

information, and the Court has no reason to doubt its truth. Thus, given that DOC’s assurances

that it is controlling the spread of the COVID-19 virus in its facilities now appear accurate, there

is no need to reconsider Judge Day’s careful balancing of the Bail Reform Act factors that led to

his initial decision to deny reconsideration of Mr. Tucker’s bond.

       Although Mr. Tucker’s high blood pressure might increase his risk for severe illness from

COVID-19, see People at Increased Risk: People with Certain Medical Conditions, CENTERS

FOR DISEASE CONTROL AND PREVENTION         (July 17, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html, the current situation at CTF does not place Mr. Tucker at a higher risk of

contracting the COVID-19 virus than he would be in the general population. Moreover, even if

Mr. Tucker could make a more compelling case regarding his health risks, the Bail Reform Act

factors also weigh heavily against release. Mr. Tucker has been charged with a serious crime for

which a maximum term of imprisonment of ten years or more is prescribed, the weight of the

evidence against him is strong, and no release condition or combination of release conditions

would assure the safety of the community, particularly given Mr. Tucker’s past access to

narcotics and firearms in violation of the law and court orders. Mr. Tucker’s request for

reconsideration of bond is therefore denied.

       Alternatively, Mr. Tucker contends that he should be temporarily released pursuant to 18

U.S.C. § 3142(i). Section 3142(i) permits “the temporary release of” an individual who is

detained pretrial “in the custody of a United States marshal or another appropriate person, to the



                                                 5
            Case 8:19-cr-00555-GJH Document 40 Filed 08/03/20 Page 6 of 6



extent that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” Mr. Tucker contends that his release would

be justified by a “compelling reason.” In a recent remand of a detention order, the Fourth Circuit

stated that a district court should consider “the severity of the risk that the COVID-19 virus poses

to the defendant, given his existing medical conditions and the current COVID-19 situation at the

facility where he is being held, and whether that risk, balanced against the other Bail Reform

factors, rises to the level of a ‘compelling reason’ for temporary release under 18 U.S.C. §

3142(i).” United States v. Creek, No. CCB-19-36, 2020 WL 2097692, at *4 (D. Md. May 1,

2020).

          Here, although Mr. Tucker’s high blood pressure might increase his risk for severe illness

from COVID-19, as the Court has already explained, there are currently no positive cases at CTF

and Mr. Tucker’s risk of contracting the virus is therefore low. That low risk, together with the

factors in the Bail Reform Act, does not rise to the level of a “compelling reason” for temporary

release under 18 U.S.C. § 3142(i). Accordingly, Mr. Tucker’s request for temporary release is

denied.

III.      CONCLUSION

          For the foregoing reasons, Mr. Tucker’s Second Emergency Motion for Reconsideration

of Bond is denied.




Date: August 3, 2020                                   __/s/________________________
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                  6
